Dismiss and Opinion Filed June 17, 2015.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00685-CV

     IN RE TRUE HEALTH DIAGNOSTICS, LLC, AND JEFFREY P. "BOOMER"
                          CORNWELL, Relators

                  Original Proceeding from the 416th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 416-01046-2015

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                    Opinion by Justice Evans
       By unopposed motion dated June 16, 2015 relators True Health Diagnostics, LLC and

Jeffery P. “Boomer” Cornwell seek the dismissal of their petition for writ of mandamus because

real parties in interest have non-suited the proceeding from which the petition for writ of

mandamus arose. As a result of the non-suit of the proceeding underlying this petition for writ of

mandamus, the petition for writ of mandamus is now moot. See In re Kellogg Brown & Root,

Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot if a

controversy ceases to exist between the parties at any stage of the legal proceedings.”); State Bar

of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (orig. proceeding) (controversy is justiciable,

if real controversy exists between parties that will be actually resolved by judicial relief sought).
      We dismiss the petition for lack of jurisdiction.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE




150685F.P05




                                              –2–